     CASE 0:18-cv-02617-DSD-LIB Document 15 Filed 01/07/19 Page 1 of 10



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No. 18-2617 (DSD/LIB)

Farass Ali,

                 Petitioner,

v.                                                        ORDER

Jefferson Beauregard Sessions, III,
Attorney General, et al.,

                 Respondents.



      Ian Bratlie, ACLU of MN, 709 South Front Street, Suite 1B,
      Mankato, MN 56001, counsel for petitioner.

      Sergio Sarkany, DOJ-Civ, 450 5th Street NW, P.O. Box 878, Ben
      Franklin Station, Suite 5013, Washington, DC 20044, counsel
      for respondents.


      This matter is before the court upon petitioner Farass Ali’s

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Based on a review of the file, record, and proceedings herein, and

for the following reasons, the petition is granted.1



                                BACKGROUND

      The underlying facts are not in dispute and will not be

discussed except as necessary.      On January 16, 2014, Ali, a native

and citizen of Iraq, entered the United States as a refugee.              Pet.

      1
          In a habeas petition, the proper respondent is “the
person who has custody over [petitioner] ... not the attorney
general or some other remote supervisory official.” Rumsfeld v.
Padilla, 542 U.S. 426, 434-35 (2003).   As a result, the proper
respondent here is Sherburne County Sheriff Joel Brott, in his
official capacity. All other respondents will be dismissed.
    CASE 0:18-cv-02617-DSD-LIB Document 15 Filed 01/07/19 Page 2 of 10



Ex. 1 at 4.        On July 28, 2015, Ali’s immigration status was

adjusted to lawful permanent resident.             Id.

        On   November   12,   2016,    Ali   was    arrested   in   Rochester,

Minnesota, for Fifth Degree Criminal Sexual Conduct and Disorderly

Conduct.      Gregg Decl. ¶ 6.        Because of this arrest, the United

States Department of Homeland Security reviewed Ali’s immigration

status.      Id. ¶ 7.   Homeland Security allegedly found that Ali did

not disclose military training and service in the Iraqi Republican

Guard and an arrest and interrogation in Iraq related to an

explosion at a police station.          Pet. Ex. 1 at 4.

        On May 10, 2017, federal immigration agents took Ali into

custody.     Gregg Decl. ¶¶ 11-12.      The next day, Ali was charged with

being a removable alien who, at the time of entry or adjustment,

procured admission into the United States by fraud or willful

misrepresentation.      Id. ¶ 12.

        On June 2, 2017, Ali was transferred from federal immigration

custody to state custody due to the pending criminal charges.             Id.

¶ 13.    On July 11, 2017, Ali’s criminal charges were dismissed and

he was transferred back to federal immigration custody, where he

remains.     Id. ¶ 16; Pet. ¶ 21.

        In June and August 2017, the FBI notified federal immigration

officials that Ali would be considered a threat to national

security should he be released from immigration custody. Gregg

Decl. ¶¶ 14, 15, 19.      In addition, the FBI found content on Ali’s


                                        2
    CASE 0:18-cv-02617-DSD-LIB Document 15 Filed 01/07/19 Page 3 of 10



social     media     accounts    purportedly        showing    him     making,        or

considering      making,     assorted    weapons      purchases    and       favorably

commenting on the Islamic State’s military campaigns in the Levant

and North Africa.       Id. ¶¶ 15, 19.

     On    September     19,    2017,   a    bond    hearing   was     held    before

Immigration Judge (IJ) Ryan Wood.                  Id. ¶ 22.      Ali called two

witnesses, and the information provided by the FBI, as well as

other evidence provided by federal immigration officials, was

entered into the record.         Id. ¶¶ 19, 20, 21.         The IJ denied Ali’s

request to be released on bond pursuant to 8 C.F.R. § 236.1(c).

Pet. Ex. 2 at 2.      Ali has not appealed the IJ’s bond determination.

     In the instant petition, Ali seeks release from federal

immigration custody pending resolution of his immigration case.

Ali argues that the Fifth Amendment Due Process Clause prohibits

indefinite immigration detention pending a removal decision.                      Ali

also argues that even if ordered removed, his removal could not be

reasonably accomplished given the state of diplomatic relations

between the United States and Republic of Iraq.

     The    government       argues   that    Ali’s    continued     detention        is

constitutional, and that to the extent he believes he should be

released from immigration custody pending a removal order, he may

pursue    such     relief,   including      bond    modification,      through    the

available    administrative       procedures        set   forth   in     8    C.F.R    §

236.1(d).    The government also argues that any undue delay in this


                                         3
      CASE 0:18-cv-02617-DSD-LIB Document 15 Filed 01/07/19 Page 4 of 10



case is attributable to Ali’s various requests brought before the

IJ.



                                   DISCUSSION

I.     Standard of Review

       The   court    is   prohibited   from     reviewing   the     IJ’s    bond

determination or the attorney general’s exercise of discretionary

judgment. 8 U.S.C. § 1226(e). The court’s jurisdiction is limited

to determining whether the length of pre-removal detention violates

Ali’s constitutional rights.          Jennings v. Rodriguez, 138 S. Ct.

830, 837 (2018).       An alien, such as Ali, challenging the legality

of his detention may petition for a writ of habeas corpus, seeking

immediate release. Preiser v. Rodriguez, 411 U.S. 475, 485 (1973).

       “It is well established that the Fifth Amendment entitles

aliens to due process of law in deportation proceedings.”                 Reno v.

Flores, 507 U.S. 292, 307 (1993).               Freedom from imprisonment,

government custody, detention, or other forms of physical restraint

lies at the heart of the liberty the Due Process Clause protects.

Foucha v. Louisiana, 504 U.S. 71, 80 (1992).                     “[G]overnment

detention violates [the Due Process Clause] unless the detention is

ordered      in   a   criminal    proceeding     with   adequate    procedural

protections ... or, in certain special and narrow nonpunitive

circumstances,        where   a   special      justification,      such     as   a

harm-threatening       mental     illness,     outweighs   the     individual’s


                                        4
      CASE 0:18-cv-02617-DSD-LIB Document 15 Filed 01/07/19 Page 5 of 10



constitutionally        protected      interest      in     avoiding       physical

restraint.”     Zadvydas v. Davis, 533 U.S. 678, 690 (2001) (internal

citations omitted).

II.     Relevant Law

       8 U.S.C. § 1226 “generally governs the process of arresting

and detaining” deportable aliens pending a decision on whether the

alien is to be removed.         Jennings, 138 S. Ct. at 837.               Under §

1226(a), “the attorney general may issue a warrant for the arrest

and detention of an alien pending a decision on whether the alien

is to be removed from the United States ....”                 Id.    The attorney

general may release an alien detained under § 1226(a) “on bond ...

or conditional parole.”        Id.   Section 1226(a) does not explicitly

limit the length of an alien’s pre-removal order detention period.

There is no dispute that Ali is currently subject to pre-removal

detention under § 1226(a).

       In   Zadvydas,    the   Supreme       Court   held    that    any    statute

“permitting indefinite detention of an alien would raise a serious

problem” under the Fifth Amendment Due Process Clause.                  Zadvydas,

533 U.S. at 690.      Given this potential constitutional defect, the

Court, applying the doctrine of constitutional avoidance, read an

implicit limitation into the post removal order statute, 8 U.S.C.

§ 1231(a)(6), that immigration detention length once a removal

order    has   been   issued   could     not    extend      beyond   the    “period

reasonably necessary to bring about [an] alien’s removal from the


                                         5
    CASE 0:18-cv-02617-DSD-LIB Document 15 Filed 01/07/19 Page 6 of 10



United States.”   Id. at 689.       The Court further held that a removal

order detention period of up to six months was “presumptively

reasonable.”    Id. at 701.        The Court reasoned that considering §

1231(a)(6)    lacked   a   clear    expression   of   congressional   intent

regarding immigration detention length, reading a reasonableness

limitation into the statute was more appropriate than invalidating

it on constitutional, due process grounds.

     Since Zadvydas, neither the Supreme Court nor the Eighth

Circuit has specifically addressed whether: (1) § 1226(a), like            §

1231(a)(6),    lacks   a   clear    expression   of   congressional   intent

regarding detention length; (2) the doctrine of constitutional

avoidance may be applied and a detention length limitation read

into § 1226(a); and (3) if a detention limitation may be read into

§ 1226(a), courts should apply the Zadvydas reasonableness standard

as the pre-removal detention limitation.2

     Indeed, there are very few cases analyzing habeas petitions

challenging pre-removal detention length solely under § 1226(a).

Those cases, however, have reasoned that immigration detention

under § 1226(a) might become unreasonably prolonged, Borbot v.

Warden Hudson Cty. Corr. Facility, 906 F.3d 274, 280 (3d Cir.


     2
          This court previously concluded that, based on existing
circuit case law, detention under § 1226(a) was subject to a
reasonableness limitation. Tindi v. Sec’y Dep’t. of Homeland Sec.,
No. 17-3663, 2018 WL 704314, at *3 (D. Minn. Feb. 5, 2018).
However, the underlying authority for that decision was recently
invalidated.   See Jennings, 138 U.S. at 836-837.     In light of
Jennings, the court’s analysis here will differ from Tindi.

                                       6
       CASE 0:18-cv-02617-DSD-LIB Document 15 Filed 01/07/19 Page 7 of 10



2018), and is limited to the period necessary to secure removal.

Guerro-Sanchez v. Warden York Cty. Prison, 905 F.3d 208, 222 (3d

Cir. 2018); Prieto-Romero v. Clark, 534 F.3d 1053, 1063 (9th Cir.

2008); Hamama v. Adducci, No. 17-11910, at *36 (E.D. Mich. Nov. 20,

2018).       Consistent    with   Zadvydas,        the   court    concludes    that

detention under § 1226(a) is limited to the “period reasonably

necessary to bring about [an] alien’s removal from the United

States,” which in the § 1226(a) context is the period reasonably

necessary to receive a removal decision.                 Zadvydas, 533 U.S. at

689.

III.     Ali’s Detention

        Ali first entered federal immigration custody on May 10, 2017,

and has been in consecutive pre-removal detention since July 11,

2017.     Ali’s continued detention does not result in the same form

of indefinite detention that concerned the Court in Zadvydas; at

some point, the IJ will decide whether Ali is to be removed or not.

However,     neither    the   parties,       nor   the   court,    can   say   with

reasonable certainty when a final order of removal will be issued.

        The government argues that Ali should pursue administrative

remedies, including appealing the IJ’s bond denial, before habeas

relief can be granted.         But Ali is not required to exhaust his

administrative remedies in order to pursue the habeas relief he

seeks.     See 8 U.S.C. § 1252(d)(1); see also Aguilar v. Lewis, 50 F.

Supp. 2d 539, 541 (E.D. Va. 1999) (holding that there is no federal


                                         7
      CASE 0:18-cv-02617-DSD-LIB Document 15 Filed 01/07/19 Page 8 of 10



statute “that imposes an exhaustion requirement on aliens taken

into custody pending their removal.”).           The government’s reliance

on Davies v. Tritten, No. 17-3710, 2017 WL 4277145, at *4 (D. Minn.

Sept. 25, 2017), is misplaced.            In Davies, the court held that

petitioner needed to exhaust his administrative remedies because he

had a bond request pending before the IJ.           Id. at *4.    Here, Ali

has no pending bond request.           Moreover, the court in Davies,

specifically stated that exhaustion is not statutorily required in

a pre-removal challenge.       See id.

       In addition, the court is not persuaded by the government’s

argument that Ali is responsible for his extended detention. There

is no evidence that Ali’s litigation strategy before the IJ

included bad faith tactics or was calculated to prolong his

deportation proceedings.       Even if there was, the court is aware of

no authority establishing that dilatory litigation conduct can

result in indefinite detention.

       Furthermore, although the IJ heard evidence that Ali would be

considered a national security threat if released, Ali has not been

specially designated a terrorist or a criminal subjecting him to

mandatory pre-removal detention under 8 U.S.C. § 1226(c).            To the

contrary, Ali’s current immigration detention is based entirely on

the    attorney   general’s    exercise     of   discretionary   authority.

Although the court may not review the attorney general’s underlying

determination to take Ali into custody, when that detention becomes


                                      8
       CASE 0:18-cv-02617-DSD-LIB Document 15 Filed 01/07/19 Page 9 of 10



unreasonably long, the Due Process Clause compels Ali’s release

while he awaits a removal decision.

        To date, Ali has been in consecutive immigration detention for

eighteen months without a final determination as to removal. Under

the    circumstances,       this    detention      period    exceeds   the    period

necessary to effectuate a removal order.              As a result, Ali must be

released from pre-removal detention within thirty days.

        Ali’s release will be subject to the imposition of release

conditions necessary to protect the public and to reasonably assure

his presence at future administrative proceedings. This order does

not extend to a detention period after a removal order is issued.

Detention pursuant to a removal order is required under 8 U.S.C. §

1231(a)(2), and presumptively reasonable for a period of six

months,     and   the   court      will   not   interfere     with   the     attorney

general’s authority to take Ali into custody should removal be

ordered.



                                     CONCLUSION

        Accordingly, based on the above, IT IS HEREBY ORDERED that:

        1. The petition for a writ of habeas corpus [ECF No. 1] is

granted;

        2. Respondents shall release Ali from custody within thirty

days    from   the   date    of    this   order,    and     shall   impose    release

conditions on Ali pursuant to 8 C.F.R. § 241.13(h);


                                           9
   CASE 0:18-cv-02617-DSD-LIB Document 15 Filed 01/07/19 Page 10 of 10



     3. If Ali is not released within thirty days, a writ of habeas

corpus shall issue compelling Ali’s immediate release; and

     4. Respondents Kirstjen Nielsen, Ronald Vitiello, Peter Berg,

and Jefferson Beauregard Sessions, III, are dismissed.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 7, 2018


                                        s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court




                                   10
